agiossymble.jpg [agiossymble.jpg]


VIA ELECTRONIC MAIL
August 30, 2018
Jacqualyn A. Fouse, Ph.D.
Dear Jackie,
I am pleased to extend to you this offer of employment with Agios
Pharmaceuticals, Inc. (the “Company”). On behalf of the Company, I set forth
below the terms of your employment, should you accept our offer:
1. You will be employed to serve on a full-time basis as Chief Executive Officer
(the “CEO”), reporting to the Board of Directors of the Company (the “Board”).
Your employment with the Company will commence on February 1, 2019 (the
“Effective Date”). You agree to devote your time, efforts, skill, knowledge,
attention and energies to the advancement of the Company’s business and
interests and to the performance of your responsibilities as an employee and the
CEO of the Company, with the traditional power and duties of such office in
companies similar in size to the Company and such additional other executive
level duties reasonably assigned by the Board.
2. Your base salary will be at the rate of $30,208.34 per semi-monthly pay
period (which if annualized is equivalent to $725,000), less all applicable
taxes and withholdings. Such base salary may be adjusted from time to time in
accordance with normal business practices and in the sole discretion of the
Board.
3. Following the end of each fiscal year, you will be eligible to receive a
discretionary performance cash bonus (the “Bonus”). The target amount of such
Bonus will be 65% of your annualized base salary for the applicable fiscal year.
Any actual Bonus awarded to you will be based on the Company’s achievement of
its performance goals for the applicable fiscal year and your achievement of
your performance goals for the applicable fiscal year, both as determined by the
Board in its sole discretion. You must be an active employee of the Company on
the date any Bonus is distributed in order to be eligible for and to earn any
bonus award, as it also serves as an incentive to remain employed by the
Company.
4. The Company will reimburse you for reasonable moving expenses incurred by you
in connection with your commencement of employment on the Effective Date (the
“Relocation Expenses”). The Relocation Expenses will be reimbursed in accordance
with Company policy (but no later than 30 days following your submission of
documentation evidencing the Relocation Expenses).
5. The Company will reimburse you for interim accommodation costs incurred by
you for twelve (12) months following the Effective Date, up to $10,000 per
month.
6. Subject to approval by the Board, effective as of the Effective Date or the
first business day next following the Effective Date, if the Effective Date
falls on a weekend or holiday (the “Grant Date”), you will be granted a stock
option to purchase shares of the Company’s common stock (the “Option”) with a
Black-Scholes value of $14 million, based on the closing price of the Company’s
common stock on the Grant Date (the “Closing Price”); provided, however, that in
no event shall the number of shares covered by the Option equal more than 0.6%
of the Company’s total outstanding shares on the Grant Date. The Option will
have an exercise price per share equal to the Closing Price and will become
exercisable (“vest”) as follows: 25% of the shares shall vest and become
exercisable on the first anniversary of the Effective Date and the remaining
shares will vest and become exercisable monthly thereafter until the fourth
anniversary of the Effective Date, subject to your continued provision of
services to us on the applicable vesting date. The Option will be subject to the
terms and conditions of the Company’s 2013 Stock Incentive Plan (the “Plan”) and
the applicable award agreement.
88 Sidney Street ● Cambridge, MA 02139


Main: 617-649-8600 ● Fax: 617-649-8618
www.agios.com

--------------------------------------------------------------------------------

agiossymble.jpg [agiossymble.jpg]
7. Subject to approval by the Board, effective as of the Grant Date, you will be
granted a number of performance share units (the “PSUs”) which number shall be
determined by dividing $2.3 million by the Closing Price. Each PSU shall entitle
you to receive one share of the Company’s common stock for each PSU that vests.
One hundred percent (100%) of the PSUs will vest upon certification by the
Company’s Compensation Committee of achievement of a stock price goal, the
parameters of which have been previously agreed upon with you (the “Stock Price
Goal”). The Compensation Committee shall at each Committee meeting, between the
Effective Date and February 1, 2024 (such period, the “Performance Period”)
assess whether or not the Stock Price Goal was achieved. If the Stock Price Goal
has not been achieved as of the end of the Performance Period, the PSUs shall be
forfeited and you will no longer have any rights with respect thereto.  The PSUs
shall be subject to the terms and conditions of the Plan and the applicable
award agreement.
8. You may participate in any and all benefit programs that the Company
establishes and makes available to its employees from time to time, provided
that you are eligible under (and subject to all provisions of) the plan
documents that govern those programs.  Benefits are subject to change at any
time in the Company’s sole discretion.  You also shall be eligible to receive
annual equity awards, at the discretion of the Board.
9. You will be entitled to paid vacation time in accordance with the Company’s
vacation policy. The Company also provides employees with paid holidays annually
in accordance with the Company’s holiday schedule.
10. The Company has adopted a Severance Benefits Plan, effective April 22, 2016
(the “Severance Benefits Plan”), pursuant to which you are eligible to receive
severance benefits in the event of a Covered Termination (as defined in the
Severance Benefits Plan).
11. You represent that you are not bound by any employment contract, restrictive
covenant or other restriction preventing you from entering into employment with
or carrying out your responsibilities for the Company, or which is in any way
inconsistent with the terms of this offer letter.
12. This letter shall not be construed as an agreement, either express or
implied, to employ you for any stated term, and shall in no way alter the
Company’s policy of employment at-will, under which both the Company and you
remain free to end the employment relationship for any reason, at any time, with
or without cause or notice. This letter supersedes all prior understandings,
whether written or oral, relating to the terms of your employment.
13. As a condition of your employment, you will be required to sign the
Company’s standard form of Agreement Regarding Inventions, Confidentiality and
Non-Competition, a copy of which is enclosed for your review (the “Restrictive
Covenant Agreement”).
14. This offer of employment is contingent upon your successful completion of a
background investigation. You also agree to provide to the Company, within three
(3) days of the Effective Date, documentation proving your eligibility to work
in the United States, as required by the Immigration Reform and Control Act of
1986.
Jackie, we are very excited about the prospect of you leading the Company and
continuing its strategic mission, and anticipate that you will make many
important contributions. If this letter correctly sets forth the terms under
which you will be employed by the Company, please sign this letter in the space
provided below and return it to me, along with a signed copy of the Restrictive
Covenant Agreement.
Best regards,



88 Sidney Street ● Cambridge, MA 02139


Main: 617-649-8600 ● Fax: 617-649-8618
www.agios.com

--------------------------------------------------------------------------------

agiossymble.jpg [agiossymble.jpg]
/s/ John Maragnore
John Maraganore, Ph.D.
Chairman of the Board


The foregoing correctly sets forth the terms of my at-will employment with Agios
Pharmaceuticals, Inc. I am not relying on any representations other than those
set forth above.


/s/ Jackie Fouse 8/30/2018
Jacqualyn A. Fouse, Ph.D.  Date
88 Sidney Street ● Cambridge, MA 02139


Main: 617-649-8600 ● Fax: 617-649-8618
www.agios.com